Citation Nr: 0104453	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  96-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had verified active military service from 
August 1978 to March 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Veterans 
Appeals (Court).  The case was originally before the Board on 
appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for schizophrenia.

In a decision dated October 22, 1997, the Board found that 
new and material evidence had not been submitted to reopen 
this claim.  The appellant appealed that decision to the 
Court.  In October 1998, the Secretary of Veterans Affairs 
(Secretary) filed an Unopposed Motion to Remand and to Stay 
Proceedings.  In an order dated October 8, 1998, the Court 
vacated the Board's decision and remanded the matter pursuant 
to 38 U.S.C. § 7252(a).  The Board remanded the case to the 
RO in January 1999.

REMAND

The appellant has already been accorded a hearing before the 
undersigned.  Nevertheless, the RO granted his request for 
another hearing before a member of the Board.  The veteran 
was notified of the hearing, and he did not report.  The RO, 
however, did not notify the veteran's current representative 
of the hearing, and the representative has asked that the 
hearing be rescheduled.  See 38 C.F.R. §§ 20.703, 20.704 
(2000).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Member of the Board at the 
regional office, to be scheduled in 
accordance with applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


